Title: To George Washington from John Stanwix, 23 May 1757
From: Stanwix, John
To: Washington, George

 

[Lancaster, Pa., 23 May 1757]

By John Stanwix Esqr. Colonel Commandt of the First Battalion of his Majestys Royl American Regiment and Commander in Chief of all the Forces &c. Pensilvania and all the Southern Provinces.
Wheras his Excellcy John Earl of Loudoun has thought it for his Majestys Service to Order five Companys of the First Battalion of Royal Americans under my Command to serve in the back part’s of the Southern Provinces, and to order likewise that this Command shall be supply’d from time to time with Amunition and Millitary Stores from Fort Loudoun in Winchester. You are hereby required to deliver to John Spore, John Hagyeswiler, Chr. Hyghtor, and John Utzman, Waggoner’s or any one of them (they having nine Waggon’s with four horses each)

               
                  100
                  Barrell’s of Gun powder
               
               
                  3
                  Tons of Lead
               
               
                  12000
                  Flints for Musquets
               
               
                  100.
                  Reams of Stronge Cartradge Paper
               
               
                  50.
                  pounds of Macth
               
               
                  50.
                  pounds of Brimstone
               
               
                  50.
                  pounds of Saltpeter
               
               
                  50
                  three pound Ball.
                  
               
            
taking his or their receipt for the Same, for which this shall be to you and all Concern’d a Sufficient Warrant. Given under my hand at Lancaster this, 23d day of May 1757.

John Stanwix

